                                            Case 5:20-cv-02523-BLF Document 19 Filed 09/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           REGINALD ROBERTSON,
                                  11                                                       Case No. 20-02523 BLF (PR)
                                                        Plaintiff,
                                  12                                                       ORDER GRANTING MOTION TO
Northern District of California




                                                                                           WITHDRAW SECOND AMENDED
 United States District Court




                                  13              v.                                       COMPLAINT; STRIKING SECOND
                                                                                           AMENDED COMPLAINT;
                                  14       1 DOE, et al.,                                  DISMISSING MOTIONS AS MOOT
                                  15                    Defendants.
                                  16                                                       (Docket Nos. 10, 16, 18)

                                  17

                                  18           Plaintiff, a state prisoner at the Santa Rita Jail (the “Jail”) in Dublin, California,
                                  19   filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against personnel at
                                  20   the Jail.1 The Court previously granted Plaintiff’s motion for leave to file an amended
                                  21   complaint and deemed the amended complaint, Dkt. No. 11, the operative complaint in this
                                  22   matter. Dkt. No. 15.
                                  23           On September 17, 2020, Plaintiff mailed a motion to leave to file a second amended
                                  24   complaint, along with a second amended complaint. Dkt. Nos. 16 and 17. Then on
                                  25   September 21, 2020, Plaintiff filed a motion to withdraw these papers, stating that he has
                                  26

                                  27
                                       1
                                  28    This matter was reassigned to this Court on May 4, 2020, after Plaintiff failed to file
                                       consent to magistrate judge jurisdiction. Dkt. No. 7.
                                            Case 5:20-cv-02523-BLF Document 19 Filed 09/29/20 Page 2 of 2




                                   1   since discovered that the documents he mailed on September 17, 2020, are deficient. Dkt.
                                   2   No. 18 at 2. Good cause appearing, the motion to withdraw his second amended complaint
                                   3   is GRANTED. Dkt. No. 16. The Clerk shall strike the second amended complaint, Dkt.
                                   4   No. 17, from the docket. The motion for leave to file a second amended complaint is
                                   5   DENIED as moot. Dkt. No. 16.
                                   6            The Clerk shall also terminate a motion for leave to file an amended complaint, Dkt.
                                   7   No. 10, as a duplicate of a previously filed motion which was granted. See Dkt. No. 15.
                                   8            This order terminates Docket Nos. 10, 16 and 18.
                                   9            IT IS SO ORDERED.
                                  10   Dated: _September 29, 2020__                                  ________________________
                                                                                                     BETH LABSON FREEMAN
                                  11
                                                                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Granting Leave Withdraw SAC; Dism. Mots. As Moot.
                                  25   PRO-SE\BLF\CR.20\02523Robertson_strike.SAC

                                  26

                                  27

                                  28                                                             2
